ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                            )
                                        )
Ameresco Select, Inc.                   )            ASBCA No. 62338
                                        )
Under Contract No. DE-AM36-08G029029 )
    Delivery Order No. SP0600-15-F-8001 )

APPEARANCE FOR THE APPELLANT:                        Ron R. Hutchinson, Esq.
                                                      Doyle & Bachman LLP
                                                      Arlington, VA

APPEARANCES FOR THE GOVERNMENT:                      Daniel K. Poling, Esq.
                                                      DLA Chief Trial Attorney
                                                     Y evgeniy P. Malashenok, Esq.
                                                     Todd Muse, Esq.
                                                      Trial Attorneys
                                                      DLA Energy
                                                      Fort Belvior, VA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: February 25, 2020


                                                  RICHARD SHACKLEFORD
                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62338, Appeal of Ameresco Select,
Inc., rendered in conformance with the Board's Charter.

       Dated:

                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals